Sutton, J.
The plaintiffs in these cases (defendants in error) were riding in the automobile being operated by John E. Smith, the defendant in error in Hudgins Contracting Co. v. Smith, ante, (188 S. E. 732), at the time of the collision between Smith’s automobile and the vehicle being operated by Hudgins Contracting Co. These two cases are here on exceptions to the overruling of the defendant’s general demurrers to the plaintiffs’ petitions. In so far as affected by g'eneral demurrer, the allegations of the petitions in' the present cases are identical with those in the case cited supra, and the ruling on the general demurrers in these cases is controlled by that decision.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.